EXHIBIT 10.3
 
 
SHARE EXCHANGE AGREEMENT
(the “Agreement”)
 
 
THIS SHARE EXCHANGE AGREEMENT made as of the 28 day of September 2011. Approved
by InterAmerican Gaming Inc. and executed on the 3 day of October 2011.
 
 
AMONG:
 
INTERAMERICAN GAMING INC., a corporation incorporated
under the laws of Nevada;
 
(the “Purchaser”)
 
-and-
 
 
NOWPHIT OPERATIONS INC.
a corporation incorporated under the laws of Ontario;
 
(the “Corporation”)
 
-and-
 
 
WAGERPHONE INC. (D.B.A: BARON GROUP VENTURES)
a corporation incorporated under the laws of Ontario;
 
(the “BGV”)
 
-and-
 
 
THE SHAREHOLDERS OF NOWPHIT OPERATIONS INC., listed as at Schedule “A” hereto;
 
(the “NP Vendors”)
 
WHEREAS:
 
A.
The NP Vendors and BGV own all of the issued and outstanding securities of the
Corporation;

 
B.
The Purchaser wishes to acquire all of the issued and outstanding securities of
the Corporation held by the NP Vendors in exchange for newly issued securities
of the Purchaser representing approximately 80.1% of the issued and outstanding
shares of the Corporation;

 
C.
The NP Vendors wish to sell to the Purchaser all of the issued and outstanding
securities that they own, representing approximately 80.1% of the Corporation,
for newly issued securities in the capital of the Purchaser; and

 
D.
The Purchaser will provide a Loan of up to US$5 million to the Corporation for
the development, marketing and sales of the NOWPHIT products and services.

 
E.
The Purchaser and BGV intend to enter into a Shareholders Agreement for the
Corporation after closing this Share Exchange Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree with each other as follows:
 
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions. In this Agreement, unless there is something in the context or
subject matter inconsistent therewith, the following words and terms set forth
in this Article I shall have the following meanings:
 
(a)
“Acquisition Proposal” means any merger, amalgamation, consolidation,
arrangement, business combination, recapitalization, take-over bid, sale of
material assets, material sale of treasury shares or rights or interests therein
or thereto (other than a public offering of treasury shares) or similar
transactions involving the Purchaser, or a proposal to do so, excluding the
Exchange;

 
(b)
“Affiliate” means an affiliated body corporate within the meaning of the Ontario
Business Corporations Act;

 
(c)
“Agreement” means this Agreement and all instruments supplemental hereto or in
amendment or confirmation hereof; “herein”, “hereof’ and similar expressions
mean and refer to this Agreement and not to any particular article, section,
clause or subclause; and “Article”, “Section”, “clause” or “subclause” means and
refers to the specified article, section, clause or subclause of this Agreement;

 
(d)
“Arm’s Length” has the same meaning ascribed thereto in the Tax Act;

 
(e)
“Business Day” means a day other than a Saturday or Sunday on which the
principal commercial banks located in Toronto, Ontario, are open for business
during normal banking hours;

 
(f)
“Closing Date” means a date agreed to between the parties hereto for the
completion of transactions contemplated hereby;

 
(g)
“Closing” means the completion of the Exchange, which shall take place on the
Closing Date at the offices of InterAmerican Gaming Inc. in King City, Ontario;

 
(h)
“Corporation” means Nowphit Operations Inc., a corporation incorporated pursuant
to the laws of the Province of Ontario;

 
(i)
“Corporation Share” means one fully paid and non-assessable common share in the
capital of the Corporation;

 
(j)
“Corporation’s Assets” means all of the Corporation’s material assets including:
(i) the rights, privileges and benefits arising under the Corporation’s
contracts; and (ii) those assets set out in the Corporation’s Financial
Statements; and (iii) the NOWPHIT business plan and all intellectual property;

 
(k)
“Corporation’s Business” means the business previously and heretofore carried on
by the Corporation relating to the proprietary personal health and fitness
solution known as NOWPHIT which incorporates social gaming, hardware technology
for fitness equipment as well as web and mobile based applications that empowers
and inspires individuals to improve their personal health and fitness;

 
(l)
“Corporation’s Financial Statements” means the draft unaudited consolidated
financial statements of the Corporation as at and for the period ended August
31, 2011, consisting of the balance sheet and the statements of earnings
provided to the Purchaser;

 
 
2

--------------------------------------------------------------------------------

 
 
(m)
“Corporation’s Properties” means the Corporation’s Assets used in the
Corporation’s Business;

 
(n)
“NP Vendors” means all of the shareholders referred to in Schedule “A” attached
hereto;

 
(o)
“Exchange” means the exchange of the Corporation Shares for the Exchange Shares
in accordance with Section 2.1 hereof;

 
(p)
“Exchange Shares” means the Purchaser Shares which are to be issued from the
treasury of the Purchaser in exchange for all of the then issued and outstanding
Corporation Shares in accordance with Section 2.1 hereof;

 
(q)
“Generally Accepted Accounting Principles” means the generally accepted
accounting principles from time to time approved by the Canadian Institute of
Chartered Accountants, or any successor institute, applicable as at the date on
which such calculation is made or required to be made in accordance with such
principles;

 
(r)
“Material Fact” in relation to any party hereto includes, without limitation,
any fact that significantly affects, or would reasonably be expected to have a
significant effect on, the market price or value of the shares of such party;

 
(s)
“Merger Proposal” means any merger, amalgamation, consolidation, arrangement,
business combination, recapitalization, take-over bid, sale of material assets,
material sale of treasury shares or rights or interests therein or thereto
(other than a public offering of treasury shares) or similar transactions
involving the Corporation, or a proposal to do so, excluding the Exchange;

 
(t)
“Person” means any individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator
or other legal representative;

 
(u)
“Purchaser” means InterAmerican Gaming Inc., a corporation incorporated pursuant
to the laws of Nevada;

 
(v)
“Purchaser Shares” means the common shares in the capital of the Purchaser;

 
(w)
“Purchaser’s Auditors” means Rotenberg LLC;

 
(x)
“Purchaser’s Business” means operating as gaming development company;

 
(y)
“Purchaser’s Financial Statements” means (i) the audited consolidated financial
statements of the Purchaser for the period ended July 20, 2004, consisting of
the balance sheet and the statements of earnings, retained earnings and changes
in financial position and all notes thereto and (ii) the unaudited quarterly
reports of the Purchaser dated September 30, 2004;

 
(z)
“Securities Acts” means the Securities Act (Alberta), the Securities Act
(British Columbia) and the Securities Act (Ontario), as each act may be amended
from time to time, and any successors therto;

 
(aa)
“Tax Act” means the Income Tax Act (Canada), as it may be amended from time to
time, and any successor thereto. Any reference herein to a specific section or
sections of the Tax Act, or regulations promulgated thereunder, shall be deemed
to include a reference to all corresponding provision of future law;

 
(bb)
“Tax Laws” shall mean the Tax Act and any applicable provincial, or foreign
income taxation statute(s), as from time to time amended, and any successors
thereto;

 
(cc)
“Third Party” means any Person other than the parties to this Agreement;

 
 
3

--------------------------------------------------------------------------------

 
 
(dd)
“OTCBB” means the Pink Sheets of Over-the-counter Bulletin Board exchange in the
United States of America; and

 
(ee)
“NP Vendors” means the NP Vendors.

 
1.2 Currency. Unless otherwise indicated, all dollar amounts referred to in this
Agreement are in US funds.
 
1.3 Tender. Any tender of documents or money hereunder may be made upon the
parties or their respective counsel and money may be tendered by official bank
draft drawn upon a Canadian chartered bank or trust company or by negotiable
cheque payable in Canadian funds and certified by a Canadian chartered bank or
trust company.
 
1.4 Number and Gender. Where the context requires, words imparting the singular
shall include the plural and vice versa, and words imparting gender shall
include all genders.
 
1.5 Headings. Article and Section headings contained in this Agreement are
included solely for convenience, are not intended to be full or accurate
descriptions of the content thereof and shall not be considered part of this
Agreement or affect the construction or interpretation of any provision hereof
 
1.6 Schedules. The Schedules to this Agreement shall be construed with and be
considered an integral part of this Agreement to the same extent as if the same
had been set forth verbatim herein. The following Schedules are attached hereto:
 
Schedule “A”
NP Vendors

 
1.7 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with Generally Accepted Accounting Principles.
 
ARTICLE II
EXCHANGE OF SHARES WITH THE NP VENDORS
 
2.1 Exchange of Shares.  The NP Vendors and the Purchaser agree as follows:
 
(a)  
the NP Vendors shall sell to the Purchaser all of the Corporation Shares held by
the NP Vendors (representing approximately 80.1% of the issued and outstanding
shares of the Corporation) at the Closing Date in consideration of the issuance
by the Purchaser of that number of fully paid, issued and outstanding Exchange
Shares equal to Two Hundred and Forty Thousand United States Dollars
(USD$240,000) at a share price calculated as the average closing price for the
Purchaser Shares for the previous ten trading days immediately prior to the day
of the execution of this Agreement.

 
ARTICLE III
LOAN FROM THE PURCHASER TO THE CORPORATION
 
3.1 Loan to the Corporation.  The Purchaser agrees to loan up to $5 million to
the Corporation on the following basis:
 
(a)  
the Purchaser will advance the US$5 million loan in tranches as required by the
Corporation;

 
(b)  
the Purchaser will receive a General Security Agreement over all assets of the
Corporation until the loan is fully repaid;

 
(c)  
the loan will be interest free and have a term of five years;

 
 
4

--------------------------------------------------------------------------------

 
 
(d)  
once the Purchaser has loaned the entire amount of US$5 million, the Purchaser
and BGV will then fund any additional shortfalls on a pro rata basis as outlined
in the Shareholders Agreement between the Purchaser and BGV;

 
(e)  
the Purchaser will be repaid any outstanding amounts under the US$5 million loan
with the first available positive cash flow from the operations of the
Corporation;

 
(f)  
a Promissory Note will be provided to the Purchaser by the Corporation the US$5
million loan.

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
4.1 Representations and Warranties of Purchaser.  The Purchaser hereby
represents and warrants to the Corporation and to the NP Vendors that:
 
(a)  
the Purchaser is a corporation incorporated and subsisting under the laws of the
State of Nevada, has all requisite corporate power to own its properties and to
conduct its business as it is presently being conducted and is registered or
otherwise qualified to carry on business in all jurisdictions in which the
nature of its assets or business makes such registration or qualification
necessary or advisable;

 
(b)  
subject to obtaining any required regulatory approvals, as applicable, the
Purchaser has full legal capacity and corporate power to enter into this
Agreement and to take, perform or execute all proceedings, acts and instruments
necessary or advisable to consummate the actions and transactions contemplated
in this Agreement; all necessary corporate action has been taken, or will be
taken prior to the Closing Date, by or on the part of the Purchaser to authorize
its execution and delivery of this Agreement, and the taking, performing or
executing of such proceedings, acts and instruments as are necessary or
advisable for consummating the actions and transactions contemplated in this
Agreement and for fulfilling its obligations hereunder;

 
(c)  
this Agreement has been duly executed and delivered on behalf of the Purchaser
and constitutes a legal, valid and binding obligation of it, enforceable against
it in accordance with its terms, except as such terms may be limited by
bankruptcy, insolvency, re­organization or other laws relating to the
enforcement of creditors’ rights generally;

 
(d)  
neither the execution nor delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, nor compliance with and fulfillment of the
terms and provisions of this Agreement will:

 
(i)  
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under:

 
(1)  
any of the constating documents or by-laws of the Purchaser; or

 
(2)  
any instrument, agreement, mortgage, judgment, order, award, decree or other
instrument or restriction to which the Purchaser is a party of or by which it is
bound; or

 
(ii)  
except as otherwise described herein, require any affirmative approval, consent,
authorization or other order or action by any court, governmental authority or
regulatory body or by any creditor of the Purchaser or any party to any
agreement to which the Purchaser is a party or by which the Purchaser is bound,
except as shall have been obtained prior to Closing;

 
 
5

--------------------------------------------------------------------------------

 
 
(e)  
the authorized capital of the Purchaser consists of 200 million common shares,
of which 80,000,000 common shares are presently issued and outstanding.  All of
the presently issued and outstanding common shares of the Purchaser have been
validly allotted and issued and are outstanding as fully-paid and non-assessable
shares;

 
(f)  
no Person has any agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement or option,
including convertible securities, warrants or convertible obligations of any
nature, for the purchase from the Purchaser of any Purchaser Shares or for the
subscription, allotment or issuance of any unissued shares in the capital of the
Purchaser;

 
(g)  
the Purchaser does not have any of its records, systems, controls, data or
information recorded, stored, maintained, operated or otherwise wholly or partly
dependent upon or held by any means (including any electronic, mechanical or
photographic process, whether computerized or not) which (including all means of
access thereto and therefrom) are not under the exclusive ownership and direct
control of the Purchaser and, at Closing, the Purchaser will have originals or
copies of all such records, systems, controls, data or information in its
possession or control;

 
(h)  
as of the date hereof, the board of directors of the Purchaser, after
considering this Agreement and the transactions contemplated herein, has
determined unanimously thatthis Agreement and the transactions contemplated
herein are fair to the Purchaser’s security holders and are in the best
interests of the Purchaser;

 
(i)  
save and except for matters which are disclosed in the Purchaser’s Financial
Statements or otherwise expressly set out in this Agreement, the Purchaser has
not (nor has it agreed to):

 
(i)  
incurred any debts, obligations or liabilities (absolute, accrued, contingent or
otherwise and whether due or to become due), except debts, obligations and
liabilities incurred in the ordinary course of business;

 
(ii)  
discharged or satisfied any liens or paid any obligation or liability other than
liabilities shown on the Purchaser’s Financial Statements, other than in the
ordinary course of business;

 
(iii)  
declared or made any payment, distribution or dividend based on its shares or
purchased, redeemed or otherwise acquired any of the shares in its capital or
other securities or obligated itself to do so;

 
(iv)  
mortgaged, pledged or subjected to lien or other security interest any of its
assets, tangible or intangible other than the usual security granted to secure a
bank line of credit;

 
(v)  
sold, assigned, leased, transferred or otherwise disposed of any of its assets
(excluding inventory) whether or not in the ordinary course of business;

 
(vi)  
increased materially the compensation payable or to become payable by the
Purchaser to any of its officers, directors or employees, or in any bonus
payment to or arrangement made with any officer, director or employee, or made
any material changes in the personnel policies or employee benefits of the
Purchaser;

 
(vii)  
cancelled, waived, released or compromised any debt, claim or right resulting in
a material adverse effect on the business, prospects or financial condition of
the Purchaser;

 
(viii)  
significantly altered or revised any of its accounting principles, procedures,
methods or practices;

 
 
6

--------------------------------------------------------------------------------

 
 
(ix)  
changed its credit policy as to provision of services, sales of inventories or
collection or accounts receivable except as dictated by competitive conditions;

 
(x)  
suffered any material damage, destruction or loss (whether or not covered by
insurance) materially and adversely affecting the properties, business or
prospects of the Purchaser;

 
(xi)  
entered into any transaction, contract or commitment other than in the ordinary
course of business except for the transactions set forth in this Agreement;

 
(xii)  
made or authorized any capital expenditures in excess of $5,000.00 in the
aggregate;

 
(xiii)  
issued or sold any shares in its capital stock or other securities, or granted
any options with respect thereto; or

 
(xiv)  
suffered or experienced any material adverse change in, or event or circumstance
affecting, the condition (financial or otherwise) of its properties, assets,
liabilities, earnings, business, operations or prospects, and the Purchaser has
no knowledge, information or belief of any fact, event or circumstances which
might reasonably be expected to affect materially and adversely the condition
(financial or otherwise) of its properties, assets, liabilities, earnings,
business operations or prospects, and has not changed any shares of its capital
stock, whether by way of reclassification, stock split or otherwise;

 
(j)  
the corporate records and minute books of the Purchaser as provided to the
Corporation or its legal counsel contain complete and accurate minutes of all
meetings of and corporate actions or written consents by the directors and
shareholders of the Purchaser, including all by-laws and resolutions passed by
the board of directors and shareholders of the Purchaser since the incorporation
of the Purchaser; and all such meetings were duly called and held. The
shareholders’ list maintained by the Purchaser’s registrar and transfer agent
provided to the Corporation and the NP Vendors is, to the best of the
Purchaser’s knowledge, complete and accurate in all respects;

 
(k)  
the Purchaser does not operate or engage in any business activities, operations
or management of any nature or kind whatsoever other than the Purchaser’s
Business;

 
(l)  
except as expressly referred to in the Purchaser’s Financial Statements,

 
(i)  
the Purchaser does not have outstanding any bonds, debentures, mortgages, notes
or other similar indebtedness or liabilities whatsoever and the Purchaser is not
bound under any agreement to create, issue or incur any bonds, debentures,
mortgages, notes or other similar indebtedness or liabilities whatsoever, and

 
(ii)  
the Purchaser is not a party to or bound by any agreement of guarantee,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities (contingent or otherwise) or indebtedness of any other
person.

 
(m)  
the Purchaser is conducting and has always conducted the Purchaser’s Business in
substantial compliance with all applicable laws, rules and regulations of each
jurisdiction in which the Purchaser’s Business is carried on, is not currently
in breach of any such laws, rules or regulations and is duly licenced,
registered or qualified in each jurisdiction in which the Purchaser owns or
leases property or carries on the Purchaser’s Business, to enable the
Purchaser’s Business to be carried on as now conducted;

 
(n)  
other than any required regulatory approvals, no consent, licence, approval,
order or authorization of, or registration, filing or declaration with any
governmental authority that has not been obtained or made by the Purchaser and
no consent of any Third Party is required to be obtained by the Purchaser in
connection with the execution, delivery and performance by the Purchaser of this
Agreement or the consummation of the transactions contemplated hereby; and the
issuance of the Exchange Shares to the NP Vendors will not result in the loss of
any regulatory consent, licence, approval, order, authorization or registration
materially benefiting the Purchaser;

 
 
7

--------------------------------------------------------------------------------

 
 
(o)  
there is no action, lawsuit, claim, proceeding, or investigation pending or, to
the best knowledge of the Purchaser, threatened against, relating to or
affecting the Purchaser before any court, government agency, or any arbitrator
of any kind, and the Purchaser is not aware of any existing ground on which any
such proceeding might be commenced with any reasonable likelihood of success and
there is not presently outstanding against the Purchaser any judgment, decree,
injunction, rule or order of any court, governmental agency, or arbitrator
relating to or affecting the Purchaser in connection with the Purchaser’s
Business;

 
(p)  
there is not now outstanding any arrangement (contractual or otherwise) between
the Purchaser and any Person which will or may be, terminated or, to the best of
the knowledge of the Purchaser, prejudicially affected as a result of the
issuance of the Exchange Shares;

 
(q)  
the Purchaser has not made any agreements with any labour union or employee
association nor made any commitments to or conducted any negotiations with any
labour union or employee association with respect to any future agreements;

 
(r)  
no trade union, council of trade unions, employee bargaining agency or
affiliated bargaining agent holds bargaining rights with respect to any of the
Purchaser’s employees by way of certification, interim certification, voluntary
recognition, designation or successor rights;

 
(s)  
the Purchaser is not a party to any lease or agreement in the nature of a lease,
whether as lessor or lessee;

 
(t)  
the Purchaser does not currently own any material insurable assets and does not
currently maintain any policies of insurance;

 
(u)  
there are no outstanding written or oral employment contracts, sales, services,
management or consulting agreements, employee benefit or profit-sharing plans,
or any bonus arrangements with any employee of the Purchaser, nor are there any
outstanding oral contracts of employment which are not terminable on the giving
of reasonable notice in accordance with applicable law. There are no pension or
retirement plans established by or for the Purchaser for the employees of the
Purchaser’s Business;

 
(v)  
no representation or warranty made by the Purchaser in this Agreement and no
statement made in any schedule, exhibit, certificate or other document furnished
pursuant to this Agreement, contains, or will contain, any untrue statement of a
Material Fact or omits, or will omit, to state any Material Fact necessary to
make such representation or warranty or any such statement not misleading. The
Purchaser does not know of any fact which, if known to the Corporation, would
deter them from consummating the transactions contemplated herein;

 
(w)  
the Purchaser warranty’s that the total amount of all third party accounts
payable and/or loans does not exceed $50,000.

 
4.2 No investigations made by or on behalf of the Corporation or the NP Vendors
at any time shall have the effect of waiving, diminishing the scope of or
otherwise affecting any representation, warranty or covenant made by the
Purchaser herein or pursuant hereto and no waiver by the Corporation or the NP
Vendors of any condition, in whole or in part, shall operate as a waiver of any
other conditions.
 
 
8

--------------------------------------------------------------------------------

 
 
4.3 Representations and Warranties of the Corporation. The Corporation hereby
represents and warrants to the Purchaser that:
 
(a)  
the Corporation is a corporation incorporated and subsisting under the laws of
the Province of Ontario, has all legal capacity and requisite corporate power to
own its properties and to conduct its business as it is presently being
conducted, and is duly registered or otherwise qualified to carry on business in
all jurisdictions in which the nature of its assets or business makes such
registration or qualification necessary or advisable;

 
(b)  
the Corporation’s Subsidiaries are corporations properly formed and subsisting
under the laws of their respective jurisdictions of incorporation, have all
legal capacity and requisite corporate power to own their respective properties
and conduct their respective businesses as presently being conducted by them,
and are duly registered or otherwise qualified to carry on business in all
jurisdictions in which the nature of their assets or businesses make such
registration or qualification necessary or advisable;

 
(c)  
to the best of its knowledge and belief, the NP Vendors are the registered and
beneficial owners of approximately 80.1% of the issued and outstanding
Corporation Shares, which Corporation Shares constitute approximately 80.1% of
the issued and outstanding shares in the capital of the Corporation, free and
clear of all liens, charges, pledges, security interests, demands, adverse
claims, rights or any other encumbrances whatsoever and no Person has any right,
option, agreement or arrangement capable of becoming an agreement for the
acquisition of any of the Corporation Shares or any interest therein from the NP
Vendors;

 
(d)  
the Corporation has the full legal capacity and corporate power to enter into
this Agreement and to take, perform or execute all proceedings, acts and
instruments necessary or advisable to consummate the other actions and
transactions contemplated in this Agreement and to fulfill their respective
obligations under this Agreement;

 
(e)  
this Agreement has been duly executed and delivered by the Corporation and this
Agreement constitutes a legal, valid and binding obligation of the Corporation
enforceable against the Corporation in accordance with its terms, except as such
terms may be limited by bankruptcy, insolvency, re-organization or other laws
relating to the enforcement of creditors’ rights generally;

 
(f)  
neither the execution, nor delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, nor compliance with and fulfillment of the
terms and provisions of this Agreement will:

 
(i)  
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under:

 
(1)  
any of the constating documents or by-laws of the Corporation; or

 
(2)  
any instrument, agreement, mortgage, judgment, order, award, decree or other
instrument or restriction to which the Corporation is a party or by which the
Corporation is bound; and

 
(ii)  
except as otherwise described herein, require any affirmative approval, consent,
authorization or other order or action by any court, governmental authority or
regulatory body or by any creditor of the Corporation or any party to any
agreement to which the Corporation is a party or by which the Corporation is
bound, except as shall have been obtained prior to Closing;

 
(g)  
no person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option, including convertible securities, warrants or convertible
obligations of any nature, for the purchase of any unissued shares in the
securities of the Corporation;

 
 
9

--------------------------------------------------------------------------------

 
 
(h)  
the authorized capital of the Corporation is an unlimited number of common
shares of which 1,000,000 shares are presently validly issued and outstanding as
fully paid and non-assessable shares in the capital of the Corporation;

 
(i)  
the books and records of the Corporation fairly and correctly set out and
disclose in all material respects, the financial position of the Corporation as
at the dates thereof and all material financial transactions of the Corporation
relating to the Corporation’s Business have been accurately recorded in such
books and records;

 
(j)  
the Corporation does not have any of its records, systems, controls, data or
information recorded, stored, maintained, operated or otherwise wholly or partly
dependent upon or held by any means (including any electronic, mechanical or
photographic process, whether computerized or not) which (including all means of
access thereto and therefrom) are not under the exclusive ownership and direct
control of the Corporation;

 
(k)  
save and except for matters which are disclosed in the Corporation’s Financial
Statements or otherwise expressly set out in this Agreement, neither the
Corporation nor the Corporation’s Subsidiaries have (nor has either agreed to):

 
(i)  
incurred any debts, obligations or liabilities (absolute, accrued, contingent or
otherwise and whether due or to become due), except debts, obligations and
liabilities incurred in the ordinary course of business;

 
(ii)  
discharged or satisfied any liens or paid any obligation or liability other than
liabilities shown on the Corporation’s Financial Statements, other than in the
ordinary course of business;

 
(iii)  
declared or made any payment, distribution or dividend based on its shares or
purchased, redeemed or otherwise acquired any of the shares in its capital or
other securities or obligated itself to do so;

 
(iv)  
mortgaged, pledged or subjected to lien or other security interest any of its
assets, tangible or intangible other than the usual security granted to secure a
bank line of credit;

 
(v)  
sold, assigned, leased, transferred or otherwise disposed of any of its assets
(excluding inventory) having either a book value or fair market value in excess
of $5,000.00, whether or not in the ordinary course of business;

 
(vi)  
increased materially the compensation payable or to become payable by the
Corporation or the Corporation’s Subsidiaries to any of its officers, directors
or employees, or in any bonus payment to or arrangement made with any officer,
director or employee, or made any material changes in the personnel policies or
employee benefits of the Corporation or the Corporation’s Subsidiaries;

 
(vii)  
cancelled, waived, released or compromised any debt, claim or right resulting in
a material adverse effect on the business, prospects or financial condition of
the Corporation or the Corporation’s Subsidiaries;

 
(viii)  
significantly altered or revised any of its accounting principles, procedures,
methods or practices;

 
 
10

--------------------------------------------------------------------------------

 
 
(ix)  
changed its credit policy as to provision of services, sales of inventories or
collection or accounts receivable except as dictated by competitive conditions;

 
(x)  
suffered any material damage, destruction or loss (whether or not covered by
insurance) materially and adversely affecting the properties, business or
prospects of the Corporation or the Corporation’s Subsidiaries;

 
(xi)  
entered into any transaction, contract or commitment other than in the ordinary
course of business except for the transactions set forth in this Agreement;

 
(xii)  
issued or sold any shares in its capital stock or other securities, or granted
any options with respect thereto; or

 
(xiii)  
suffered or experienced any material adverse change in, or event or circumstance
affecting, the condition (financial or otherwise) of its properties, assets,
liabilities, earnings, business, operations or and the Corporation has no
knowledge, information or belief of any fact, event or circumstances which might
reasonably be expected to affect materially and adversely the condition
(financial or otherwise) of its properties, assets, liabilities, earnings,
business operations or prospects and it has not changed any shares of its
capital stock, whether by way of reclassification, stock split or otherwise;

 
(l)  
the Corporation’s Financial Statements fairly present the financial position of
the Corporation as at the date thereof and fairly present the results of
operations for the periods ended on such dates, all in accordance with Generally
Accepted Accounting Principles consistently applied throughout the period
covered thereby, save and except as stated therein. The Corporation’s and the
Corporation’s Subsidiaries’ books of account reflect items of income and expense
and all assets and liabilities and accruals required to be reflected therein;

 
(m)  
the corporate records and minute books of the Corporation as provided to the
Purchaser or its legal counsel contain complete and accurate minutes of all
meetings of and corporate actions or written consents by the directors and
shareholders of the Corporation, including all by-laws and resolutions passed by
the board of directors and shareholders of the Corporation since the
incorporation of the Corporation and all such meetings were duly called and
held;

 
(n)  
neither the Corporation nor the Corporation’s Subsidiaries operates or engages
in any business activities, operations or management of any nature or kind
whatsoever other than the Corporation’s Business;

 
(o)  
except as expressly referred to in the Corporation’s Financial Statements,

 
(i)  
none of the Corporation or the Corporation’s Subsidiaries have outstanding any
bonds, debentures, mortgages, notes or other similar indebtedness or liabilities
whatsoever and neither the Corporation nor any of the Corporation’s Subsidiaries
is bound under any agreement to create, issue or incur any bonds, debentures,
mortgages, notes or other similar indebtedness or liabilities whatsoever; and

 
(ii)  
neither the Corporation nor any of the Corporation’s Subsidiaries is a party to
or bound by any agreement of guarantee, indemnification, assumption or
endorsement or any other like commitment of the obligations, liabilities
(contingent or otherwise) or indebtedness of any other person.

 
(p)  
since incorporation, no payments have been made or authorized by the Corporation
or the Corporation’s Subsidiaries to their officers, directors, employees,
shareholders or former directors, officers, employees or shareholders or to any
person not dealing at Arm’s Length with any of the foregoing, except those
expressly disclosed herein, reflected in the Corporation’s Financial Statements
or made in the ordinary course of business and at the regular rates payable to
them of salary, pension, bonuses or other remuneration of any nature;

 
 
11

--------------------------------------------------------------------------------

 
 
(q)  
the Corporation and the Corporation’s Subsidiaries have filed all tax returns
required to be filed by them prior to the date hereof in all applicable
jurisdictions and have paid, collected and remitted all taxes, customs duties,
tax installments, levies, assessments, reassessments, penalties, interest and
fines due and payable, collectible or remittable by them at present. All such
tax returns properly reflect, and do not in any respect understate the income,
taxable income or the liability for taxes of the Corporation and the
Corporation’s Subsidiaries in the relevant period and the liability of the
Corporation and the Corporation’s Subsidiaries for the collection, payment and
remittance of tax under applicable Tax Laws;

 
(r)  
adequate provision has been made in the Corporation’s Financial Statements for
all taxes, governmental charges and assessments, including interest and
penalties thereon, payable by the Corporation and the Corporation’s Subsidiaries
for all periods up to the date of the balance sheets comprising part of the
Corporation’s Financial Statements;

 
(s)  
the Corporation and the Corporation’s Subsidiaries have withheld and remitted
all amounts required to be withheld and remitted by it in respect of any taxes,
governmental charges or assessments in respect of any taxable year or portion
thereof up to and including December 31, 2010;

 
(t)  
there are no actions, suits or other proceedings, investigations or claims in
progress or pending and, to the best of the Corporation’s belief and knowledge,
there are no actions, suits or other proceedings or investigations or claims
threatened, against the Corporation or any of the Corporation’s Subsidiaries in
respect of any taxes, governmental charges or assessments. No waivers have been
filed by the Corporation or the Corporation’s Subsidiaries with any taxing
authority;

 
(u)  
the Corporation and the Corporation’s Subsidiaries are conducting and have
always conducted the Corporation’s Business in substantial compliance with all
applicable laws, rules and regulations of each jurisdiction in which the
Corporation’s Business is carried on, is not currently in breach of any such
laws, rules or regulations and is duly licenced, registered or qualified, in
each jurisdiction in which the Corporation or any of the Corporation’s
Subsidiaries owns or leases property or carries on the Corporation’s Business,
to enable the Corporation’s Business to be carried on as now conducted and its
property and assets to be owned, leased and operated, and all such licences,
registrations and qualifications are valid and subsisting and in good standing
and none of the same contains any burdensome term, provision, condition or
limitation which has or may have an adverse effect on the operation of the
Corporation’s Business;

 
(v)  
to the best of its knowledge and belief, all private placements of Corporation
Shares have been completed in accordance with all applicable securities
regulations;

 
(w)  
no employee has made any claim or, to the best of the Corporation’s knowledge,
has any basis for any action or proceeding against the Corporation or any of the
Corporation’s Subsidiaries, arising out of any statute, ordinance or regulation
relating to discrimination in employment or employment practices, harassment,
occupational health and safety standards or worker’s compensation;

 
(x)  
neither the Corporation nor any of the Corporation’s Subsidiaries has made any
agreements with any labour union or employee association nor made any
commitments to or conducted any negotiations with any labour union or employee
association with respect to any future agreements;

 
(y)  
no trade union, council of trade unions, employee bargaining agency or
affiliated bargaining agent holds bargaining rights with respect to any of the
employees or the Corporation or any of the Corporation’s Subsidiaries by way of
certification, interim certification, voluntary recognition, designation or
successor rights;

 
 
12

--------------------------------------------------------------------------------

 
 
(z)  
there is no action, lawsuit, claim, proceeding, or investigation pending or, to
the best knowledge of the Corporation, threatened against, relating to or
affecting the Corporation or the Corporation’s Subsidiaries before any court,
government agency, or any arbitrator of any kind.  The Corporation is not aware
of any existing ground on which any such proceeding might be commenced with any
reasonable likelihood of success and there is not presently outstanding against
the Corporation or  the Corporation’s Subsidiaries any judgment, decree,
injunction, rule or order of any court, governmental agency, or arbitrator
relating to or affecting the Corporation, the Corporation’s Subsidiaries, the
Corporation’s Assets or the Corporation’s Business;

 
(aa)  
there is not now outstanding any arrangement (contractual or otherwise) between
the Corporation or Corporation’s Subsidiaries and any Person which will or may
be, terminated or, to the best knowledge of the Corporation, prejudicially
affected as a result of the NP Vendors’ transfer and sale of the Corporation
Shares to the Purchaser in exchange for the Exchange Shares as contemplated
herein;

 
(bb)  
no representation or warranty made by the Corporation in this Agreement and no
statement made in any schedule, exhibit, certificate or other document furnished
pursuant to this Agreement, contains, or will contain, any untrue statement of a
Material Fact or omits, or will omit, to state any Material Fact necessary to
make such representation or warranty or any such statement not misleading.  The
Corporation does not know of any fact which, if known to the NP Vendors would
deter them from consummating the transactions contemplated herein.

 
4.4 No investigations made by or on behalf of the Purchaser at any time shall
have the effect of waiving, diminishing the scope of or otherwise affecting any
representation, warranty or covenant made by the Corporation herein or pursuant
hereto and no waiver by the Purchaser of any condition, in whole or in part,
shall operate as a waiver of any other condition.
 
4.5 Representations and Warranties of the NP Vendors.  The NP Vendors each
hereby represent and warrant to the Purchaser that:
 
(a)  
the NP Vendors are the registered and beneficial owners of the Corporation
Shares as set out in Schedule “A” hereto, free and clear of all liens, charges,
pledges, security interests, demands, adverse claims, rights or any other
encumbrances whatsoever and no Person has any right, option, agreement or
arrangement capable of becoming an agreement for the acquisition of any of the
Corporation Shares or any interest therein from the NP Vendors;

 
(b)  
the NP Vendors have the full legal capacity to enter into this Agreement and to
take, perform or execute all proceedings, acts and instruments necessary or
advisable to consummate the other actions and transactions contemplated in this
Agreement and to fulfill their respective obligations under this Agreement;

 
(c)  
this Agreement has been duly executed and delivered by the NP Vendors and this
Agreement constitutes a legal, valid and binding obligation of each of the NP
Vendors enforceable against each of the NP Vendors in accordance with its terms,
except as such terms may be limited by bankruptcy, insolvency, re-organization
or other laws relating to the enforcement of creditors’ rights generally;

 
(d)  
no representation or warranty made by the NP Vendors in this Agreement and no
statement made in any schedule, exhibit, certificate or other document furnished
pursuant to this Agreement, contains, or will contain, any untrue statement of a
Material Fact or omits, or will omit, to state any Material Fact necessary to
make such representation or warranty or any such statement not misleading.  The
NP Vendors do not know of any fact which, if known to the Purchaser or the
Corporation would deter them from consummating the transactions contemplated
herein; and

 
 
13

--------------------------------------------------------------------------------

 
 
(e)  
there is no action, lawsuit, claim, proceeding, or investigation pending or, to
the best knowledge of the NP Vendors threatened against, relating to or
affecting the Corporation Shares held by the NP Vendors before any court,
government agency, or any arbitrator of any kind.

 
ARTICLE V
COVENANTS
 
5.1 General Covenants of the Purchaser. The Purchaser covenants and agrees that,
unless otherwise contemplated herein, the Purchaser shall:
 
(a)  
take all requisite action to:

 
(i)  
approve this Agreement and the Exchange; and

 
(ii)  
approve such actions as the Corporation or the NP Vendors may determine to be
necessary or desirable for the purposes hereof;

 
(b)  
use its reasonable commercial efforts to preserve intact as a going concern its
business organization and goodwill, to keep available the services of its
officers and employees as a group and to maintain its business relationships;

 
(c)  
give its consent (and provide such other reasonable assurances as may be
required) and use its best efforts to obtain (including the provision of such
reasonable assurances as may be required), consents of all other Persons to the
transactions contemplated by this Agreement, as may be required pursuant to any
statute, law or ordinance or by any governmental or other regulatory authority
having jurisdiction;

 
(d)  
upon the Purchaser receiving notification or other information from any
regulatory authority or body concerning the transactions contemplated hereunder,
such information shall be promptly disclosed in writing to the solicitors for
the Corporation;

 
(e)  
in consultation with the NP Vendors and their counsel, forthwith use its best
efforts to obtain all necessary regulatory approvals and assist in making all
submissions, preparing all press releases and circulars and making all
notifications required with respect to this transaction and the issuance of
shares as contemplated hereunder;

 
(f)  
take all steps necessary to make proper disclosure within such time as required
by any regulatory authority and any other applicable statutes and laws
concerning this Agreement and the transactions contemplated herein;

 
(g)  
accept the resignations of John G. Simmonds and G. Randy as directors of the
Purchaser and approve Marc Askenasi, Henry Kloepper, and Gary Schwartz as the
Corporation’s nominees to the board of directors of the Purchaser and to fix the
size of the board accordingly;

 
(h)  
use all reasonable commercial efforts to satisfy (or cause the satisfaction of)
the conditions precedent to its obligations hereunder set forth in Article VI to
the extent the same is within its control and take, or cause to be taken, all
other action and to do, or cause to be done, all other things necessary, proper
or advisable under all applicable laws to complete the Exchange, including using
its reasonable commercial efforts to:

 
(i)  
obtain all necessary waivers, consents and approvals required to be obtained by
it from other parties to loan agreements, leases and other contracts;

 
 
14

--------------------------------------------------------------------------------

 
 
(ii)  
obtain all necessary consents, approvals and authorizations as are required to
be obtained by it under any applicable laws;

 
(iii)  
effect all necessary registrations and filings and submissions of information
requested by governmental entities required to be effected by it in connection
with the Exchange and participate and appear in any proceedings of either party
before governmental entities in connection with the Exchange;

 
(iv)  
oppose, lift or rescind any injunction or restraining order or other order or
action seeking to stop or otherwise adversely affect the ability of the parties
to consummate the transactions contemplated hereby or by the Exchange;

 
(v)  
fulfill all conditions and satisfy all provisions of this Agreement;

 
(vi)  
cooperate with the other parties to this Agreement in connection with the
performance by the Purchaser of its obligations hereunder; and

 
(vii)  
not take any action, refrain from taking any action or permit any action to be
taken or not taken that is inconsistent with this Agreement or that would
reasonably be expected to significantly impede the consummation of the Exchange;

 
(i)  
not incur any material liabilities of any kind whatsoever, whether or not
accrued and whether or not determined or determinable, in respect of which the
Purchaser may become liable on or after the Closing Date, except as set out in
the Purchaser’s Financial Statements and except for those public company and
transactional costs incurred prior to Closing, which will be disclosed in
writing to the Corporation at Closing;

 
(j)  
validly issue the Exchange Shares hereunder as fully paid and non-assessable
common shares in the capital of the Purchaser, free and clear of all mortgages,
liens, charges, security deposits, adverse claims, pledges, encumbrances,
options, warrants, rights, privileges and demands whatsoever;

 
(k)  
neither declare nor pay any dividends or other distributions or returns of
capital on the Purchaser Shares from the date of this Agreement until the
Closing Date without the prior consent of the Corporation.

 
5.2 General Covenants of the Corporation.  The Corporation covenants and agrees
that, until Closing or the date on which this Agreement is terminated, and
unless otherwise contemplated herein, it shall:
 
(a)  
take all requisite action to:

 
(i)  
approve this Agreement and the Exchange; and

 
(ii)  
approve such actions as the Purchaser may determine to be necessary or desirable
for the purposes hereof;

 
(b)  
use its reasonable commercial efforts to preserve intact as a going concern its
business organization and goodwill, to keep available the services of its
officers and employees as a group and to maintain its business relationships;

 
(c)  
give its consent (and provide such other reasonable assurances as may be
required) and use its best efforts to obtain (including the provision of such
reasonable assurances as may be required), consents of all other Persons to the
transactions contemplated by this Agreement, as may be required pursuant to any
statute, law or ordinance or by any governmental or other regulatory authority
having jurisdiction;

 
 
15

--------------------------------------------------------------------------------

 
 
(d)  
upon the Corporation receiving notification or other information from any
regulatory authority or body concerning the transactions contemplated hereunder,
such information shall be promptly disclosed in writing to the solicitors for
the Purchaser;

 
(e)  
in consultation with the Purchaser and its counsel, forthwith use its best
efforts to obtain all necessary regulatory approvals and to assist in making all
submissions, preparing all press releases and circulars and making all
notifications required with respect to this transaction and the issuance of
shares as contemplated hereunder;

 
(f)  
take all steps necessary to make proper disclosure within such time as required
by any regulatory authority and any other applicable statutes and laws
concerning this Agreement and the transactions contemplated herein;

 
(g)  
use all reasonable commercial efforts to satisfy (or cause the satisfaction of)
the conditions precedent to its obligations hereunder set forth in Article VI to
the extent the same is within its control and take, or cause to be taken, all
other action and to do, or cause to be done, all other things necessary, proper
or advisable under all applicable laws to complete the Exchange, including using
its reasonable commercial efforts to:

 
(i)  
obtain all necessary waivers, consents and approvals required to be obtained by
it from other parties to loan agreements, leases and other contracts;

 
(ii)  
obtain all necessary consents, approvals and authorizations as are required to
be obtained by it under any applicable laws;

 
(iii)  
effect all necessary registrations and filings and submissions of information
requested by governmental entities required to be effected by it in connection
with the Exchange and participate and appear in any proceedings of either party
before governmental entities in connection with the Exchange;

 
(iv)  
oppose, lift or rescind any injunction or restraining order or other order or
action seeking to stop or otherwise adversely affect the ability of the parties
to consummate the transactions contemplated hereby or by the Exchange;

 
(v)  
fulfill all conditions and satisfy all provisions of this Agreement;

 
(vi)  
cooperate with the other parties to this Agreement in connection with the
performance by the Corporation of its obligations hereunder; and

 
(vii)  
not take any action, refrain from taking any action or permit any action to be
taken or not taken that is inconsistent with this Agreement or that would
reasonably be expected to significantly impede the consummation of the Exchange;

 
(h)  
not incur any material liabilities of any kind whatsoever, whether or not
accrued and whether or not determined or determinable, in respect of which the
Corporation may become liable on or after the Closing Date, except as set out in
the Corporation’s Financial Statements and except for those costs in the
ordinary course of business and transactional costs incurred prior to Closing;
and

 
5.3 Covenant of the NP Vendors.  Each of the NP Vendors covenants that it will
exchange all securities that it holds in the Corporation in whatever and all
forms the securities may be held (including, but not limited to, commons shares,
options, share purchase warrants and convertible debt) at the Closing Date.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE VI
CONDITIONS TO CLOSING
 
6.1 Conditions Precedent to Obligations of the NP Vendors. The obligations of
the NP Vendors to complete the transactions contemplated hereunder shall be
subject to the satisfaction of, or compliance with, at or before the Closing
Date, each of the following conditions precedent (each of which is hereby
acknowledged to be for the exclusive benefit of the NP Vendors and may be waived
by the NP Vendors in whole or in part on or before the Closing Date):
 
(a)  
the NP Vendors shall on or before the Closing Date have received from the
Purchaser all documents and instruments as the NP Vendors may reasonably request
for the purpose of effecting the Exchange in accordance with the terms of this
Agreement;

 
(b)  
all of the representations and warranties of the Purchaser made in or pursuant
to this Agreement shall be true and correct in all material respects as at the
Closing Date and with the same effect as if made at and as of the Closing Date
(except as such representations and warranties may be affected by the occurrence
of events or transactions expressly contemplated and permitted hereby that are
not materially adverse and arise in the ordinary course of business) and the NP
Vendors shall have received certificates dated as at the Closing Date in form
satisfactory to the NP Vendors and their solicitors, acting reasonably, signed
by a senior officer or director of the Purchaser on behalf of the Purchaser,
certifying the truth and correctness in all material respects of the
representations and warranties of the Purchaser set out in this Agreement;

 
(c)  
the Purchaser will have performed and complied with all terms, covenants and
conditions required by this Agreement to be performed or complied with by it on
or before the Closing Date;

 
(d)  
at the Closing Date, there shall have been no material adverse change in the
condition (financial or otherwise), properties, assets, liabilities, earnings,
or business operations or prospects of the Purchaser from that shown on or
reflected in the Purchaser’s Financial Statements;

 
6.2 Conditions Precedent to Obligations of the Purchaser.  The obligation of the
Purchaser to complete the transactions contemplated hereunder shall be subject
to the satisfaction of or compliance with, at or before the Closing Date, each
of the following conditions precedent (each of which is hereby acknowledged to
be for the exclusive benefit of the Purchaser and may be waived by the Purchaser
in writing, in whole or in part, on or before the Closing Date):
 
(a)  
the Purchaser shall on or before the Closing Date have received from the
Corporation and the NP Vendors all other documents and instruments as the
Purchaser may reasonably request for the purpose of effecting the Exchange in
accordance with the terms of this Agreement;

 
(b)  
the representations, warranties and covenants of the Corporation and the NP
Vendors made in or pursuant to this Agreement shall be true and correct in all
material respects as at the Closing Date and with the same effect as if made at
and as of the Closing Date (except as such representations and warranties may be
affected by the occurrence of events or transactions expressly contemplated and
permitted hereby that are not materially adverse and arise in the ordinary
course of business) and the Purchaser shall have received a certificate of the
Corporation and the NP Vendors dated as at the Closing Date in form satisfactory
to the Purchaser’s solicitors, acting reasonably certifying the truth and
correctness in all material respects of the representations, warranties and
covenants of the Corporation and the NP Vendors set out in this Agreement;

 
(c)  
the Corporation and the NP Vendors shall have performed and complied with all
agreements and conditions required by this Agreement to be performed and
complied with by them prior to or on the Closing Date;

 
 
17

--------------------------------------------------------------------------------

 
 
(d)  
at the Closing Date, there shall have been no material adverse change in the
condition (financial or otherwise), properties, assets, liabilities, earnings,
or business operations or prospects of the Corporation or the Corporation’s
Subsidiaries from that shown on or reflected in the Corporation’s Financial
Statements;

 
(e)  
all consents, approvals, orders and authorizations of any Persons or
governmental authorities in Canada or elsewhere (or registrations, declarations,
filings or records with any such authorities), including, without limitation,
all such registrations, recordings and filings with such securities regulatory
and other public authorities as may be required to be obtained by the
Corporation in connection with the execution of this Agreement, the Closing or
the performance of any of the terms and conditions hereof, shall have been
obtained on or before the Closing Date; and

 
(f)  
the Corporation shall deliver, or cause to be delivered to the Purchaser on or
before the Closing Date such other certificates, agreements or other documents
as may reasonably be required by the Purchaser or its solicitors, acting
reasonably, to give full effect to this Agreement.

 
ARTICLE VII
GENERAL
 
7.1 Confidentiality & Public Notices. Except where compliance with this Section
7.1 would result in a breach of applicable law, notices, releases, statements
and communications to Third Parties, including employees of the parties and the
press, relating to transactions contemplated by this Agreement will be made only
in such manner as shall be authorized and approved by the Corporation, who when
required, shall use its best efforts to provide such authorization and approval
to the Purchaser in a timely manner as shall permit compliance by the Purchaser
with all continuous disclosure to any regulatory authority or obligations under
any applicable securities regulations. The Purchaser, the Corporation and the NP
Vendors shall maintain the confidentiality of any information received from each
other in connection with the transactions contemplated by this Agreement. In the
event that the issuance of the Exchange Shares provided for in this Agreement is
not consummated, each party shall return any confidential schedules, documents
or other written information to the party who provided same in connection with
this Agreement. The Corporation and the NP Vendors agree that they will not,
directly or indirectly, make reciprocal use for their own purposes of any
information or confidential data relating to the Purchaser or the Purchaser’s
Business discovered or acquired by them, their representatives or accountants as
a result of the Purchaser making available to them, their representatives and
accountants, any information, books, accounts, records or other data and
information relating to the Purchaser or the Purchaser’s Business and the
Corporation and the NP Vendors agree that they will not disclose, divulge or
communicate orally, in writing or otherwise, any such information or
confidential data so discovered or acquired by any other Person. The Purchaser
agrees that it will not, directly or indirectly, make reciprocal use for its own
purposes of any information or confidential data relating to the Corporation or
the NP Vendors discovered or acquired by it, its representatives or accountants
as a result of the Corporation or the NP Vendors making available to it any
information, books, accounts, records or other data and information relating to
the Corporation and the Purchaser agrees that it will not disclose, divulge or
communicate orally, in writing or otherwise, any such information or
confidential data so discovered or acquired to any other Person.
 
7.2 Notices. All notices or other communications required to be given in
connection with this Agreement shall be given in writing and shall be given by
personal delivery, by registered mail or by transmittal by telecopier or other
form of recorded communication addressed to the recipient as follows:


To the Purchaser:


3565 King Rd.
King City, ON L7B 1A3


Attention: Carrie Weiler
Telecopier No.:


 
18

--------------------------------------------------------------------------------

 


To the Corporation:


519-955 Queen Street West
Toronto, ON M6J3X5


Attention: Marc Askenasi
Telecopier No.: 905-763-2131
 
To the NP Vendors:
 
As per the respective addresses as set out in Schedule “A” hereto;
 
or to such other address, telecopier number or individual as may be designated
by notice given by either party to the other. Any such communication given by
personal delivery shall be conclusively deemed to have been given on the day of
actual delivery thereof and, if given by registered mail, on the fifth Business
Day following the deposit thereof in the mail and, if given by telecopier or
other form of recorded communication, shall be deemed given and received on the
date of such transmission if received during the normal business hours of the
recipient and on the next Business Day if it is received after the end of such
normal business hours on the date of its transmission. If the party giving any
such communication knows or ought reasonably to know of any difficulties with
the postal system which might affect the delivery of mail, any such
communication shall not be mailed but shall be given by personal delivery or by
telecopier transmittal.
 
7.3 Expenses. Except as otherwise provided herein, all costs and expenses
(including, without limitation, the fees and disbursements of legal counsel)
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such expenses.
 
7.4 Time of the Essence. Time shall be of the essence hereof.
 
7.5 Further Assurances. The parties hereto shall with reasonable diligence do
all such things and provide all such reasonable assurances as may be required to
consummate the transactions contemplated hereby, and each party shall execute
and deliver such further documents, instruments, papers and information as may
be reasonably requested by another party hereto in order to carry out the
purpose and intent of this Agreement.
 
7.6 Law and Jurisdiction. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein. The parties hereby attorn to the non-exclusive jurisdiction
of the Courts of Ontario in any dispute that may arise hereunder.
 
7.7 Counterparts. For the convenience of the parties, this Agreement may be
executed in several counterparts, each of which when so executed shall be, and
be deemed to be, an original instrument and such counterparts together shall
constitute one and the same instrument (and notwithstanding their date of
execution shall be deemed to bear date as of the date of this Agreement). A
signed facsimile or telecopied copy of this Agreement shall be effective and
valid proof of execution and delivery.
 
7.8 Entire Agreement. This Agreement, including the Schedules attached hereto,
together with the agreements and other documents to be delivered pursuant
hereto, constitute the entire agreement between the parties pertaining to the
subject matter hereof and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties and there
are no warranties, representations or other agreements between the parties in
connection with the subject matter hereof except as specifically set forth
herein and therein. This Agreement may not be amended or modified in any respect
except by written instrument signed by all parties.
 
7.9 Severability. The invalidity or unenforceability of any provision of this
Agreement or any covenant herein contained shall not affect the validity or
enforceability of any other provision or covenant hereof or herein contained,
and this Agreement shall be construed as if such invalid or unenforceable
provision or covenant were omitted.
 
 
19

--------------------------------------------------------------------------------

 
 
7.10 Enurement. This Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the successors and permitted assigns of the
parties hereto.
 
7.11 Waivers. The parties hereto may, by written agreement:
 
(i)  
extend the time for the performance of any of the obligations or other acts of
the parties hereto;

 
(ii)  
waive any inaccuracies in the warranties, representations, covenants or other
undertakings contained in this Agreement or in any document or certificate
delivered pursuant to this agreement; or

 
(iii)  
waive compliance with or modify any of the warranties, representations,
covenants or other undertakings or obligations contained in this Agreement and
waive or modify performance by any of the parties thereto.

 
7.12 Form of Documents. All documents to be executed and delivered by the
Purchaser to the Corporation and the NP Vendors on the Closing Date shall be in
form and substance satisfactory to the Corporation and the NP Vendors acting
reasonably. All documents to be executed and delivered by the Corporation and
the NP Vendors to the Purchaser on the Closing Date shall be in a form and
substance satisfactory to the Purchaser, acting reasonably.
 
7.13 Construction Clause. This Agreement has been negotiated and approved by
counsel on behalf of all parties hereto and, notwithstanding any rule or maxim
of construction to the contrary, any ambiguity or uncertainty will not be
construed against any party hereto by reason of the authorship of any of the
provisions hereof.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.
 
 

  NOWPHIT OPERATIONS INC.            
 
By:
/s/ Marc Askenasi   Name:  Marc Askenasi   Title: President   I have authority
to bind the corporation.

 



 
INTERAMERICAN GAMING INC.
           
 
By:
/s/ John G. Simmonds   Name:  John G. Simmonds   Title: President   I have
authority to bind the corporation.

 
 
20

--------------------------------------------------------------------------------

 
 

 
THE SHAREHOLDERS OF NOWPHIT OPERATIONS INC.
      Wagerphone Inc. D.B.A.: Baron Group Ventures            
 
By:
/s/ Marc Askenasi   Name:  Marc Askenasi   Title: President

 

  Marc Askenasi        
 
By:
/s/ Marc Askenasi   Name:  Marc Askenasi   Title:  



 

 
Giancarlo De Lio
           
 
By:
/s/ Giancarlo De Lio   Name:  Giancarlo De Lio   Title:  

 
 

 
Joe Mingail
           
 
By:
/s/ Joe Mingail   Name:  Joe Mingail   Title:  



 

 
The Schwartz Family Trust
           
 
By:
 /s/ Gary Schwartz   Name:  Gary Schwartz   Title:  

 
 
21

--------------------------------------------------------------------------------

 



 
MBC Racing Inc., Att: Michael Connell
           
 
By:
/s/ Mike Connell   Name:  Mike Connell   Title: Content Strategist

 
 

 
Marla & Sam Askenasi
           
 
By:
/s/ Marla Askenasi    Name:  Marla Askenasi   Title:                 By: /s/ Sam
Askenasi    Name: Sam Askenasi  
Title:
       


 
Gillian Askenasi
           
 
By:
/s/ Gillian Askenasi   Name:  Gillian Askenasi   Title:  

 
 

 
Safraz Merali
           
 
By:
/s/ Safraz Merali   Name:  Safraz Merali   Title:  


 

 
Stacked Holdings Corp.
           
 
By:
 /s/ David Steckel   Name:  David Steckel   Title: President



 
22

--------------------------------------------------------------------------------

 
 

 
Mark Jeremy Arbus
           
 
By:
/s/ Mark Jeremy Arbus   Name:  Mark Jeremy Arbus   Title:  


 

 
Adi Twena
           
 
By:
/s/ Adi Twena   Name:  Adi Twena   Title:  

 
 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
THE SHAREHOLDERS OF NOWPHIT OPERATIONS INC.
 

    Nowphit Operations Inc., Share Exchange                          
Name
 
Address
 
Shares in NPO
   
% of shares Swapped in IAG Transaction
   
% Of shares Heald Privately Post-IAG Transaction
 
Founders
                          1  
Wagerphone Inc. D.B.A.
Baron Group Ventures
 
955 Queen Street
 West, Suite 519,
Toronto, Ontario M6J
3X5 Canada
    199,009       0.00 %     19.90 %                                   2  
Marc Askenasi
 
955 Queen Street
West, Suite 519,
 Toronto, Ontario M6J
3X5 Canada
    500,000       62.42 %     0.00 %                                   3  
Giancarlo De Lio
 
2371 Baronwood
Drive, Oakville,
Ontario L6M 0J8
Canada
    9,122       1.14 %     0.00 %                                   4  
Joe Mingail
 
215 Cranbrooke Avenue
Toronto, Ontario
M5M 1M8 Canada
    69,985       8.74 %     0.00 %                                   5  
The Schwartz Family Trust
 
120 Albany Ave,
Toronto, Ontario  
M5R 3C4 Canada
    42,732       5.33 %     0.00 %                                   6  
MBC Racing Inc. Att: Michael Connell
 
85 Coleridge Ave.
Toronto, Ontario
M4C 4H7 Canada
    34,660       4.33 %     0.00 %                                   7  
Marla & Sam Askenasi
 
22 Lambert Road
Thornhill, Ontario L3T
7E6 Canada
    72,703       9.08 %     0.00 %                                   8  
Gillian Askenasi
 
103 B Gaisford
Street, London NW5
2EG United Kingdom
    8,546       1.07 %     0.00 %                                  
Investors
                                9  
Safraz Merali
 
38 Dan Leckie Way,
PH 11, Toronto,
Ontario M5V 2V6
Canada
    6,837       0.85 %     0.00 %                                   10  
Stacked Holdings Corp.
 
731 B Avenue Rd.
Toronto, Ontario  
M5P 2J9 Canada
    17,093       2.13 %     0.00 %                                   11  
Mark Jeremy Arbus
 
717 1/2 Palmerston
Avenue, Toronto,
Ontario M6G 2R2
    6,837       0.85 %     0.00 %                                   12  
Giancarlo De Lio
 
2371 Baronwood
Drive, Oakville,
Ontario L6M 0J8
Canada
    6,837       0.85 %     0.00 %                                   13  
The Schwartz Family Trust
 
120 Albany Ave,
Toronto, Ontario  
M5R 3C4
    17,093       2.13 %     0.00 %                                   14  
Adi Twena
 
113 Thornridge Drive,
Thornhill, Ontario  
L4J1E1 Canada
    8,546       1.07 %     0.00 %                                      
Total
        1,000,000       100 %        

 
 
 
 
24

--------------------------------------------------------------------------------